United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1131
Issued: January 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated January 17, 2007, which denied his request for
reconsideration and an October 30, 2006 decision that denied his claim for an emotional
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these
issues.
ISSUES
The issues on appeal are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether the Office properly refused to reopen appellant’s case for
further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 1, 2006 appellant, then a 55-year-old mail processing clerk, filed an
occupational disease claim, alleging that he sustained depression and post-traumatic stress as a
result of harassment, a hostile work environment and institutional discrimination from July 3 to

21 and August 8, 2006. He realized his condition was caused or aggravated by his employment
on August 11, 2006. Appellant stopped work on August 8, 2006. He submitted reports dated
August 21, 2006 in which Dr. William W. Friday, a Board-certified psychiatrist, diagnosed
dysthymic disorder and generalized anxiety. Dr. Friday checked a box “yes” indicating that
appellant’s condition was work related. He listed as an example that appellant was called the
district manager’s “boyfriend by his supervisors and coworkers.” Dr. Friday indicated that
appellant was partially disabled from August 11 to 25, 2006 and could return to regular duty on
August 26, 2006.
In a September 2, 2006 e-mail to Angie Strathie, a manager of distribution operations,
appellant addressed an Equal Employment Opportunity (EEO) matter in which he “wanted
compensation and my high three salary.” In a September 18, 2006 statement, appellant alleged
that, on July 3, 2006, Don Lewis, a coworker, was chatting with Tonya Weems, when
Larry Wilson, a manager of district operations, appeared and angrily started using expletives and
chased him up an aisle while saying “this is my woman, I got to protect her from you.” He stated
that Mr. Wilson approached Ms. Weems and used expletives toward her and then got into his car
and drove away. Appellant alleged that, on July 19, 2006, Mr. Wilson told him to “[k]eep
smiling, Kate Wiley’s boyfriend, I got to protect my job and my women.” He asserted that this
statement was uttered in front of Colleagues Barry Prysock and Allen New and was an example
of unequal treatment. Appellant alleged unfair treatment regarding promotions, job assignments,
reasonable accommodations, retaliation, race, color, sex, age and also alleged a hostile work
environment and harassment. He alleged that several of his coworkers had asked for the
opportunity to be assigned for “upward mobility.” However, the employing establishment did
not give training to these individuals and appellant alleged that this was an example of not giving
the training to black males which had continued since 1980. Appellant alleged that this caused a
feeling of hopelessness, being irritated and depression. He stated that he became depressed with
the weight of the black males asking for help on his shoulders.
In a September 1, 2006 statement, Mr. Wilson stated that appellant worked in the same
unit as his wife. He noted that on July 3, 2006 he stopped by to speak with his wife and asked
appellant “[d]o you know that’s my wife?” Mr. Wilson alleged that appellant immediately
walked away without responding. He also denied that he was angry, used expletives or made
any comments that appellant was the boyfriend of another individual. Mr. Wilson noted that
appellant was interested in a new position but that, while he initially supported the move, he was
informed that appellant had “cussed Mr. Bob Cadegan (supervisor) out a few days prior.”
Mr. Wilson later advised appellant that he could not support him if he was going to “continue to
disrespect and cuss people out on the workroom floor.”
In a letter dated September 5, 2006, Elizabeth Adams, an employing establishment case
manager, controverted the claim. In a September 8, 2006 statement, Ms. Strathie indicated that,
when she questioned appellant regarding his allegations of harassment and discrimination, she
could not get “any straight answers.” For example, she noted that appellant alleged that he
sustained property damage to his car when someone wrote on his car in the parking lot and he
believed that it was Supervisor Jeff Acker. Ms. Strathie noted that Mr. Acker did not know
appellant at the time or what type of car he drove. She informed the Office that appellant had
been demoted in the 1980’s and was “bitter” ever since. Ms. Strathie alleged that she spoke with
individuals in appellant’s work unit, but could find no one who had witnessed any person

2

harassing appellant. She denied appellant’s allegations that he was “being threatened or
assaulted or exposed to a hostile work environment” at the employing establishment.
By letter dated September 21, 2006, the Office informed appellant of the evidence needed
to support his claim. No additional evidence was received.
By decision dated October 30, 2006, the Office denied the claim on the basis that the
alleged incidents were not established as having occurred. It found that appellant did not
establish any compensable factors as arising in the performance of duty.1
On December 2, 2006 appellant requested reconsideration, provided evidence and
commented on the claims process. He alleged that harassment or teasing of employees was a
compensable work factor and he repeated allegations about the incidents of July 3 and 19, 2006.
Appellant also alleged that on July 26, 2006 he filed an EEO claim and on August 8, 2006 a
plant manager, Lauren Harkins, discussed the low score of “employee and supervisor
relationships in the plant.” He noted that on August 29, 2006 he was sent for a fitness-for-duty
examination for preexisting injuries. On September 1, 2006 appellant requested a reasonable
accommodation and sick leave, which were denied. He stated that, on September 8, 2006, his
request for a pay adjustment for leave without pay was signed a month after the fact. On
October 20, 2006 appellant alleged that he was in the performance of duty when Karen Moreno,
a supervisor, called a “service talk” and “poked” a memorandum in his face and laughed. He
stated that, in February 2006, she ridiculed him about being “[Ms.] Wiley’s ex-boyfriend.”
Appellant alleged that, on November 4, 2006, his acting supervisor, Roberta Bricker, harassed
him about his case not being full, whether he had the job offer that she had given to him on
November 3, 2006 and whether he was asleep on the job. Appellant alleged these were examples
of a hostile work environment. He further alleged as work factors that Ms. Strathie
discriminated supervisors under her; a confrontation with Ms. Bricker in the fall 2004 regarding
“special privileges”; an October 1, 2005 dispute resolution concerning Mr. Acker; an October 11,
2005 request for upward mobility; a September 1, 2006 denial of an unspecified payment; and a
November 4, 2006 reasonable accommodation dispute.
In a November 4, 2006 memorandum, Ms. Bricker stated that she observed appellant on
that date for several minutes and saw no movement, approached him and lightly tapped his
shoulder. She alleged that appellant stood up and began yelling that she should “quit profiling
him and leave the ‘black boy’ alone.” Ms. Bricker alleged that appellant began using profanity
and asked where her ex-husband was. She ignored him and he later came back and asked her not
to call him by his first name. Thereafter, she called appellant by his last name. Ms. Bricker also
alleged that appellant had been involved in several altercations with other employees.
In a December 17, 2006 affidavit, appellant alleged that on December 13, 2006 he
noticed several employees and observed the amount of mail they were processing. He alleged
that Managers Moreno, Bricker and Strathie confronted him and told him to “stay away” from
that work unit “and that’s an order.” Appellant alleged that fraud was being committed because
1

Appellant subsequently filed several claims for recurrences of disability for the dates of October 16,
November 4 and December 13, 2006. The Office advised appellant that no action would be taken on his recurrence
claims as his claim was denied.

3

there were five clerks doing nothing and that this showed unequal treatment. In a January 6,
2007 statement, Ms. Strathie denied appellant’s allegations regarding the December 13, 2006
incident and explained that it was a supervisor’s responsibility to monitor the work of
employees.
In a December 29, 2006 statement, appellant alleged a December 20, 2006 incident
occurred where James Cochran, a coworker, shouted at him and told him that he had to “protect
these white girls from the likes of you and your kind.” He alleged that Mr. Cochran was racist.
In a January 6, 2007 statement, Mr. Cochran denied appellant’s allegations. The Office also
received articles on “white privilege” and articles defining various types of behavior and the
penalties for false claims.
In a January 17, 2007 decision, the Office denied appellant’s request for reconsideration
without a review of the merits on the grounds that insufficient evidence was submitted.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Federal Employees’ Compensation Act.2 On the
other hand, the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or his frustration from not being permitted to work in a particular
environment or to hold a particular position.3
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which he claims compensation was caused or
adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed

2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

4

factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.7
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an emotional condition as a result of employment
incidents and conditions at work. The Board must initially review whether the alleged incidents
and conditions of employment are compensable under the terms of the Act.
The Board notes that appellant made several allegations related to administrative or
personnel matters. These allegations are unrelated to his regular or specially assigned work
duties and do not generally fall within the coverage of the Act.8 The Board has held however
that an administrative or personnel matter will be considered to be an employment factor where
the evidence discloses error or abuse. In determining whether the employing establishment erred
or acted abusively, the Board has examined whether management acted reasonably.9
Appellant noted the employing establishment’s failure to promote him. Although
evaluations and job performance issues are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.10 The employing
establishment controverted appellant’s claim and denied acting unreasonably with regard to such
matters. In a September 1, 2006 statement, Mr. Wilson indicated that he was aware that
appellant was interested in a new position. While he supported the move, initially, he was
informed that appellant swore at a supervisor a “few days prior.” Mr. Wilson stated that he
could not support appellant’s promotion if he was going to “continue to disrespect and cuss
people out on the workroom floor.” Ms. Strathie advised the Office that she had questioned
appellant regarding his allegations, but that she could not get “any straight answers from him.”
She also indicated that appellant was demoted in the 1980’s and was bitter ever since.
Additionally, Ms. Strathie indicated that she has spoken with persons in appellant’s work unit,
but could find no one who confirmed appellant’s allegations. The Board finds that the evidence
does not show that the employing establishment acted unreasonably regarding its consideration
of appellant for promotions. Appellant alleged that, on August 11, 2006, several coworkers had
asked for the opportunity to receive training or to be assigned for upward mobility. However, no
training or opportunity was afforded to them. Appellant alleged that this was another example of
6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

8

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under the Act as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. Sandra Davis, 50 ECAB 450 (1999).
9

See Richard J. Dube, 42 ECAB 916, 920 (1991).

10

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).

5

discrimination which had taken place since 1980. The Board finds that these allegations
pertaining to training and promotions relate to administrative or personnel matters, unrelated to
appellant’s regular or specially assigned work duties and do not fall within the coverage of the
Act.11 Appellant’s allegations of unreasonable treatment pertaining to these matters is not
supported by the evidence. For example, he did not submit any statements from coworkers
corroborating his allegations.12 Appellant has not presented evidence to show erroneous or
abusive actions by management regarding training and promotion. He has not established a
compensable employment factor with respect to these administrative matters.
Appellant also asserted that he was harassed and verbally abused by his supervisors. He
alleged that, on July 3, 2006, Mr. Lewis, a coworker, was chatting with Ms. Weems, when
Mr. Wilson appeared and angrily used expletives and chased him up the aisle. Appellant also
alleged that, on July 19, 2006, Mr. Wilson told him to “[k]eep smiling, [Ms.] Wiley’s boyfriend,
I got to protect my job and my women.” He alleged that this statement was uttered in front of
several coworkers. However, appellant did not provide any corroborating evidence such as
witness statements to support his allegations.13 Mr. Wilson denied appellant’s allegations that on
July 3, 2006 he was angry, used expletives or made any comments that appellant was the
boyfriend of another individual. He explained that he had stopped to speak with his wife and
asked appellant “[d]o you know that’s my wife?” Mr. Wilson alleged that appellant immediately
walked away without responding. The Board finds that appellant has not established that he was
subjected to harassment or verbal abuse by his supervisors. Although the Board has recognized
the compensability of verbal abuse in certain circumstances, this does not imply that every
statement uttered in the workplace will give rise to coverage under the Act.14 Appellant has not
submitted evidence to establish how Mr. Wilson’s identification of his wife would rise to the
level of verbal abuse or otherwise fall within the coverage of the Act.15
To the extent that appellant asserted that the actions on the part of his supervisors
constitute harassment and discrimination and contributed to his claimed stress-related condition;
the Board has held that these could constitute employment factors.16 However, for harassment or
discrimination to give rise to a compensable disability under the Act, there must be evidence that
harassment or discrimination did in fact occur. Mere perceptions of harassment or

11

See Lori A. Facey, 55 ECAB 217 (2004).

12

See William P. George, 43 ECAB 1159, 1167 (1992).

13

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
14

Harriet J. Landry, 47 ECAB 543, 547 (1996).

15

See, e.g., Alfred Arts, 45 ECAB 530, 543-44 (1994) and cases cited therein (finding that the employee’s
reaction to coworkers’ comments such as “you might be able to do something useful” and “here he comes” was selfgenerated and stemmed from general job dissatisfaction). Compare Abe E. Scott, 45 ECAB 164, 173 (1993) and
cases cited therein (finding that a supervisor’s calling an employee by the epithet “ape” was a compensable
employment factor).
16

David W. Shirey, 42 ECAB 783 (1991).

6

discrimination are not compensable under the Act.17 In the present case, the employing
establishment denied that appellant was subjected to harassment or discrimination and, as noted,
he has not submitted sufficient evidence to establish harassment or discrimination by his
supervisors or coworkers. While appellant alleged that his supervisors created a hostile work
environment, he has not supported the allegations with specific instances and dates. The
employing establishment denied any knowledge of his allegations. Furthermore, in a
September 8, 2006 statement, the manager of distribution operations, Ms. Strathie, indicated that,
when she questioned appellant regarding the allegations of harassment and discrimination, she
could not get any “straight” answers. The Board finds that the evidence is insufficient to
establish that the employing establishment harassed or discriminated against appellant
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.18
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,19 the Office may reopen a case for review on the merits
in accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law;
“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”20
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.21

17

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

18

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).
19

5 U.S.C. § 8128(a).

20

20 C.F.R. § 10.606(b).

21

Id. at 10.608(b).

7

ANALYSIS -- ISSUE 2
Appellant disagreed with the denial of his claim for an emotional condition and requested
reconsideration on December 2, 2006. The underlying issue on reconsideration was whether he
established a compensable factor of employment with regard to his emotional condition claim.
Appellant did not show that the Office erroneously applied or interpreted a specific point of law,
advance a relevant new argument not previously considered nor did he provide any relevant or
pertinent new evidence regarding whether he sustained an emotional condition in the
performance of duty.
In his December 2, 2006 request for reconsideration, appellant essentially reiterated his
previous arguments. As noted above, this involved allegations that on July 3 and 19, 2006 he
was subjected to a hostile work environment and inappropriate remarks. Appellant also made
general allegations regarding harassment. The Board finds that appellant reiterated his prior
contentions regarding the actions at the employing establishment which he believed were
stressful. The submission of evidence which repeats or duplicates evidence that is already in the
case record does not constitute a basis for reopening a case for merit review.22
Appellant also provided his opinion of the claims process. On August 29, 2006 he was
sent for a fitness-for-duty examination for preexisting injuries and, on September 1, 2006, his
requests for a reasonable accommodation and sick leave were denied. Appellant noted that, on
September 8, 2006, his request for a pay adjustment for leave without pay was signed a month
after the fact. The Board finds that this evidence is not relevant to appellant’s claim for an
emotional condition which he alleged occurred during the time period July 3 to
August 21, 2006.23 Appellant noted that, on July 26, 2006, he filed an EEO claim but did not
include a copy or finding from that claim or explain how it pertained to incidents he alleged in
this claim. Additionally, he alleged that, on August 8, 2006, Ms. Harkins discussed the low
score of “employee and supervisor relationships in the plant.” The Board notes that appellant
has not shown how this is relevant to any aspect of his claim which the Office denied on
October 30, 2006. The submission of evidence that does not address the particular issue
involved does not constitute a basis for reopening a case.24
Consequently, the evidence submitted by appellant on reconsideration does not satisfy
any of the criteria, noted above, for reopening a claim for merit review. The Office properly
denied his request for reconsideration.

22

David J. McDonald, 50 ECAB 185 (1998); John Polito, 50 ECAB 347 (1999); Khambandith Vorapanya,
50 ECAB 490 (1999).
23

To the extent that appellant is alleging a new injury occurred, he may wish to file a new claim.

24

Robert P. Mitchell, 52 ECAB116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).

8

CONCLUSION
Appellant has not met his burden of proof in establishing that he sustained an emotional
condition in the performance of duty. The Board also finds that the Office properly refused to
reopen appellant’s case for further review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2007 and October 30, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

